Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation-in-part (CIP) of PCT Application PCT/FI2021/050259, filed April 9, 2021 and published on October 14, 2021 as PCT Publ. WO 2021/205077, which claims priority to Finnish Application Nos. 20205382, filed April 9, 2020 and 20215182, filed February 19, 2021 that is hereby acknowledged by the Examiner.



Status of the Claims
The amendment dated 09/16/2022 is acknowledged.  Claims 20-39 are pending.  Claims 30-39 are withdrawn from consideration.  Claims 20-29 are under examination.



Election/Restrictions 
Applicant’s election of Group C in the reply filed on 09/16/2022 is acknowledged. Claims 21-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.  Claim 20 of group C were elected in the reply filed on 09/16/2022.  Claims 21-29 are newly added claims that read on elected group C.  Applicant elects the following species: coronaviruses.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022, 07/14/2022, 07/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giuseppe et al. “Giuseppe” (WO2017/070626).  
The claims are directed to a carrier for reducing a likelihood of a pathogen binding to cell structures of a host, the carrier comprising: a core; surface features extending from an exterior surface of the core; wherein the surface features are configured to bind to target areas of cell structures of the host to at least partially block the pathogen from binding to said target areas as a result of competitive inhibition; and a plurality of binding sites along the exterior surface, wherein the binding sites are configured to attract at least one portion of the pathogen; wherein the binding sites are recognizable by the pathogen and are able to be bound by the pathogen, thereby at least partially immobilizing the pathogen and reducing the likelihood of the pathogen binding to target areas of cell structures of the host.
	Regarding claims 20-39, Giuseppe discloses respiratory virus ribonucleic acid (RNA) vaccines and combination vaccines, as well as method of using the vaccines and compositions comprising the vaccines (Abstract).  Giuseppe discloses a composition comprising a carrier (e.g. lipid nanoparticle) (page 26 lines 3-9) whereby lipid nanoparticle (LNP) formulations significantly enhance the effectiveness of mRNA vaccines, including chemically modified and unmodified mRNA vaccines. The efficacy of mRNA vaccines formulated in LNP was examined in vivo using several distinct antigens. The results presented herein demonstrate the unexpected superior efficacy of the mRNA vaccines formulated in LNP over other commercially available vaccines.  In addition to providing an enhanced immune response, the formulations of the invention generate a more rapid immune response with fewer doses of antigen than other vaccines tested. The mRNA-LNP formulations of the invention also produce quantitatively and qualitatively better immune responses than vaccines formulated in a different carriers (page 51 lines 9-17). Giuseppe disclose the carrier comprising a core (page 89 line 35) and functionalized surface with epitopes or nucleotides encoding polypeptides from coronaviruses (instant claims 20, 21, 23, 24, 30, 31, 33, 34) (page 179 lines 8-15) such as SARS-CoV-2 (instant claims 22, 32) (page 208 Example 20). Giuseppe discloses the nanoparticles is sized to reach targeted portions of the host that are susceptible to infection by the pathogen (instant claims 25, 26, 35, 36) (page 17 lines 4-25) that is administered via the respiratory tract of the host (instant claim 27, 37) (page 25 lines12-18).  Giuseppe also discloses the carrier comprising a component positioned at least partially on or within the carrier, wherein the at least one component is an anti-viral compound, a nucleic acid, a RNA or DNA sequence, zinc or an immune stimulating molecule (instant claims 28-29, 38-39) (page 107 lines 1-27 and page 111 lines 8-15).
Therefore, the cited prior art anticipates the claimed invention.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.
Claims 20-25, 28-35, 38, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, and 10-20  of copending Application No. 17/735,010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20-25, 28-3538, and 39, drawn to a method for reducing the likelihood of a SARCS-CoV-2 infection by blocking the coronavirus from binding to host cell receptors with an immunogenic carrier comprising a core loaded with anti-viral cargo and comprising chimeric spike/ epitope protrusions that target the carrier and mimic pathogenic SARCS-CoV-2, anticipates claims 1-5, 10-16, 19, and 20. Claims 26, 27, 36, and 37 of ‘341 require that the carrier is sized to target the host’s respiratory tract, anticipating claims 7, 8, 17, and 18.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648